Waterman, J.
(dissenting). As I understand the majority opinion, there is a virtual concession that the case should have gone to the jury on the issue of defendant’s negligence. At any rate, I do not feel called upon to say more on that point than merely call attention to the facts as they are set out hy Mr. Justice Given. Their force and effect are apparent. The question is not whether we think from the testimony that defendant was negligent,. but, might a jury reasonably have so found? The principal issue discussed by counsel, and the one to which most attention is devoted in the majority opinion, relates to the contributory negligence of deceased, and I shall take that question up for a somewhat critical examination. While deceased was obliged to look out for passing trains, this duty must be considered in connection with other duties imposed upon him. I need give attention to one only of these other matters. One of the rules of defendant company was as follows : “Trackmen must keep a close watch of passing trains, and, where anything wrong is discovered, immediately signal the enginemen or trainmen, and use every effort to stop the train.” Whether deceased could have performed the duty enjoined upon him by this rule, had he attempted to descend the bank, was for the jury to say. If he could not, then it was clearly for them also to say whether he was negligent in attempting to perform these conflicting duties, one of which called upon him to be watchful for his safety, while the other put him in peril; for_I shall show hereafter that he was in danger if he remained on the top of the embankment while these trains passed him. If the case of Tobey v. Railway Co., cited by the majority, is to stand, the principles decided should certainly rule a case like this, where the person injured was perhaps confused hy opposing duties. The majority seek, however, to distinguish the Tobey Case from the one at har on two grounds: (1) That Tobey was where he had a right to be when he was injured. If this is correct, then Lutz was where he had a right to be, for both were en*400gaged in repairing the track. (2) It is. said that Tohey looked for an approaching train before stepping back into a place of danger. He looked, it is true, before "he began driving the spike, but how far he could see down the track does not appear. He says it was-a minute or- a minute and a half after he looked before he stepped back to the place where he was struck. In that time the cars, running as they were at a rate of eight or ten miles an hour, would have come to the place of the accident from a point one-sixth, or one-seventh of a mile distant. It is not shown that Tobey could see so far. His looking down the track for danger did not excuse him, because it does not appear the danger was in sight to which he was exposed when he went upon the track a minute or more later. If Tobey had looked at the time he stepped back, there would be some foundation for the distinction, but under the facts shown there is none. While the fact that he so looked is mentioned in the opinion, it iá but as an incident, merely, and not as an essential factor in the case. It is further said by the majority that the rule requiring deceased to observe passing trains did not compel him to go into a place of danger, nor absolve him from the duty of watching the passing trains. I grant this. But was it not for the jury to say whether, in the emergency presented, and in trying to perform all the duties imposed upon him, Lutz was negligent in acting as he did ?
II. If it should be conceded that deceased was negligent, there was still an issue for the jury. Was defendant guilty of negligence after Lutz’s danger was discovered ? In considering this point it is necessary to- keep clearly in mind the place where these men were working, as it was at the time of the accident. As said by the majority, deceased was upon the top- of an embankment twenty-five feet high, which afforded a bed for two parallel tracks of defendant’s road. The slope of the sides of this bank, as one witness says, was “about as steep as you could pile dirt.” The slope began immediately at the ends of the ties. Another witness says *401there is no place on the surface of the embankment, outside the ties, where “a person can walk.” The two tracks were from seven and nine-tenths feet to eight and six-tenths feet apart. The sides of a freight car (and both of these trains were composed of cars of that kind) project out over the track from twenty-six to thirty-three inches. At the time of the accident both trains were running at the rate of about twenty-five miles an hour. They were passing each other when they reached the place of the accident. The evidence tends to show that a man on the engine which struck deceased was looking forward as the train moved towards the place where the latter was working. The situation and movements of deceased could have been seen for a long distance. It was apparent the two trains would pass at about the point where he was at work. With these trains passing at a high rate of speed, there was no place of safety on top of the bank. It was also apparent that deceased, at the rate he was moving, would not be able to cross the' Kansas City track in front of the train; for he was struck, as some witnesses say, almost instantly after he stepped on the track. The persons in charge of the engine will be presumed to have knowledge of the rule we have set out, requiring deceased to observe passing trains. When deceased stopped his work on the Council Bluffs track and started to move across the surface of the embankment, his danger was, or should have been, apparent to .an onlooker. When one of the men on the engine that struck deceased was first seen looking forward, the Kansas City train was some three hundred and fifty feet from deceased, and the latter had then started to leave the track on which he -was working, yet there is testimony to show that no warning was given until just as deceased was struck. The majority opinion disposes of this branch of the case on the assumption that those in charge of the Kansas City engine had no occasion to suspect danger to deceased until he stepped between the rails of the track on *402which they were rumiiug. But, under the facts which we have set out, no such rule prevails. In Moore v. Railroad, 47 Iowa, 689, this court said, on a somewhat similar state of facts: “The defendant asked an instruction to the effect that if, when the section hands on the car saw the plaintiff, he was not on the track, then they were not bound to stop the car or slacken the speed. This was refused, and the ruling is assigned as error. It was clearly incorrect. If plaintiff was not, when first seen by the workmen, upon the track, bur approaching it, with apparent intention of going upon it, without discovering the car, ordinary care required its speed to be slackened. The duty of those on the car required them to stop it, if danger was threatened to plaintiff, whether be was on the track, near it, or approaching it.” Of course, in what we'say of the facts, we take the testimony most favorable to plaintiff. This she is' entitled to have done. The case should have gone to the jury.
Si-ierwin, L, joins in this dissent.